                                          Case 4:20-cv-03036-HSG Document 16 Filed 10/27/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                             NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROY D. LACY,                                     Case No. 20-cv-03036-HSG
                                   8                   Petitioner,                        ORDER GRANTING EXTENSION OF
                                                                                          TIME TO FILE REPLY IN SUPPORT
                                   9             v.                                       OF MOTION TO DISMISS
                                  10     PAUL MIYAMOTO,                                   Re: Dkt. No. 15
                                  11                   Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, Respondent’s request for an extension of time to file his reply in

                                  14   support of his motion to dismiss is GRANTED. Dkt. No. 15. Respondent shall file his reply by

                                  15   November 24, 2020. No hearing shall be held on this motion.

                                  16          This order terminates Dkt. No. 15.

                                  17          IT IS SO ORDERED.

                                  18   Dated: 10/27/2020

                                  19                                                 ______________________________________
                                                                                     HAYWOOD S. GILLIAM, JR.
                                  20                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
